     Case 3:19-cv-00650-MMD-WGC Document 26 Filed 07/31/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6      JASON MARCUS JONES,                             Case No. 3:19-cv-00650-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
       CHIEF OF POLICE, et al.,
9
                                     Defendants.
10

11

12          Plaintiff Jason Marcus Jones, who is a pretrial detainee at the Washoe County

13    Detention Facility (“WCDF”), brings this action under 42 U.S.C. § 1983. Before the Court

14    is the Report and Recommendation (“R&R” or “Recommendation”) of United States

15    Magistrate Judge William G. Cobb (ECF No. 25), recommending that the Court: (1) grant

16    Plaintiff’s in forma pauperis (“IFP”) application; (2) dismiss his Complaint with leave to

17    amend, primarily because he did not include many factual allegations in his Complaint,

18    nor connect those allegations to particular defendants; (3) deny his emergency motion for

19    a temporary restraining order (“TRO Motion”) as insufficiently connected to the threadbare

20    allegations in his Complaint; and (4) grant his motion for a copy of his legal documents.

21    Plaintiff had until July 24, 2020 to file an objection. (Id.) To date, he has not filed an

22    objection. For this reason, and as explained below, the Court adopts the R&R, and will

23    take each of the actions Judge Cobb recommends.

24          This Court “may accept, reject, or modify, in whole or in part, the findings or

25    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

26    timely objects to a magistrate judge’s report and recommendation, then the Court is

27    required to “make a de novo determination of those portions of the [report and

28    recommendation] to which objection is made.” Id. But where a party fails to object to a
     Case 3:19-cv-00650-MMD-WGC Document 26 Filed 07/31/20 Page 2 of 3




1     magistrate judge’s recommendation, the Court is not required to conduct “any review at

2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140,

3     149 (1985); see also U.S. v. Reyna-Tapia, 328 F.3d 1114, 1116 (9th Cir. 2003) (“De novo

4     review of the magistrate judges’ findings and recommendations is required if, but only if,

5     one or both parties file objections to the findings and recommendations.”) (emphasis in

6     original); Fed. R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court

7     “need only satisfy itself that there is no clear error on the face of the record in order to

8     accept the recommendation”).

9            While Plaintiff has failed to object to Judge Cobb’s recommendations the Court will

10    nonetheless conduct a de novo review to determine whether to adopt the R&R. Judge

11    Cobb first found Plaintiff’s IFP application should be granted. (ECF No. 25 at 2-5.) Judge

12    Cobb next recommends Plaintiff’s Complaint be dismissed with leave to amend, after

13    walking through each of Plaintiff’s claims. (Id. at 4-19.) Judge Cobb then recommends

14    denying Plaintiff’s TRO Motion because the allegations in it do not appear connected to

15    the threadbare allegations in his Complaint, and do not connect the alleged misconduct

16    to any particular defendants. (Id. at 19-21.) Judge Cobb finally recommends granting

17    Plaintiff’s request for copies of his legal documents by sending him a copy of his

18    Complaint. (Id. at 21.) Having reviewed the R&R, the Complaint, and the other motions

19    Plaintiff filed, the Court agrees with Judge Cobb.

20           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

21    25) is accepted and adopted in full.

22           It is further ordered that Plaintiff’s IFP application (ECF No. 22) is granted.

23    However, Plaintiff is required to pay, through WCDF, an initial partial filing fee in the

24    amount of $8.86 within 30 days of date of entry of this order. Thereafter, whenever his

25    prison account exceeds $10, Plaintiff is required to make monthly payments in the amount

26    of 20 percent of the preceding month’s income credited to his account until the full $350

27

28
                                                   2
     Case 3:19-cv-00650-MMD-WGC Document 26 Filed 07/31/20 Page 3 of 3




1     filing fee is paid. This is required even if this action is dismissed or is otherwise

2     unsuccessful.

3            The Clerk of Court is directed to send a copy of this order to the attention of the

4     Chief of Inmate Services for the Washoe County Detention Facility: 911 East Parr Blvd.,

5     Reno, NV, 89512.

6            It is further ordered that Plaintiff’s Complaint (ECF No. 5) is dismissed, in its

7     entirety, with leave to amend.

8            It is further ordered that Plaintiff has 30 days from the date of entry of this order to

9     file an amended complaint. The amended complaint must be complete in and of itself

10    without referring to, or incorporating by reference, any previous complaint. Any

11    allegations, parties, or requests for relief from a prior complaint that are not carried

12    forward in the amended complaint will no longer be before the Court. Plaintiff must also

13    clearly title the amended pleading “AMENDED COMPLAINT.” If Plaintiff fails to file an

14    amended complaint within 30 days, the Court will dismiss this action with prejudice.

15           It is further ordered that Plaintiff’s TRO Motion (ECF No. 23) is denied.

16           It is further ordered that Plaintiff’s request for copies of his legal documents (ECF

17    No. 24) is granted to the extent that the Court directs the Clerk of Court to send Plaintiff

18    a copy of his Complaint (ECF No. 5) filed in this action.

19           DATED THIS 31st day of July 2020.

20

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
                                                    3
